      Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 1 of 42

                                                                          FILED
 1   Michael J. Aguirre, Esq., SBN 060402
     maguirre@amslawyers.com                                                  Jul 16 2020
 2   Maria C. Severson, Esq., SBN 173967
     mseverson@amslawyers.com                                         SUSANY. SOONG
 3
     AGUIRRE & SEVERSON, LLP                                     CLERK, U.S. DISTRICT COURT
 4   501 West Broadway, Suite 1050                            NORTHERN DISTRICT OF CALIFORNIA
     San Diego, CA 92101
 5   Telephone: (619) 876-5364
                                                                       SAN FRANCISCO
     Facsimile: (619) 876-5368
 6
     Catherine J. Kissée-Sandovál, Esq. SBN 153839
 7
     Csandoval@scu.edu
 8   Santa Clara University School of Law
     500 El Camino Real
 9   Santa Clara, CA 95053-0421
     Telephone: (408) 551-1902
10   Facsimile: (408) 554-4426
11
     Attorneys for Amici Alex Cannara
12   and Gene A. Nelson

13

14                                 UNITED STATES DISTRICT COURT

15                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

16

17    UNITED STATES OF AMERICA,                          Case No. CR 14-0175 WHA

18                             Plaintiff,                AMICI COMMENTS IN OPPOSITION TO
                                                         THE PROBATION CONDITIONS
19            v.                                         SUGGESTED BY PG&E, THE FEDERAL
                                                         MONITOR, AND THE U.S. DEPT. OF
20    PACIFIC GAS AND ELECTRIC
      COMPANY,                                           JUSTICE
21
                               Defendant.                Judge: Hon. William Aslup
22

23

24          I.       Introduction

25          Amici Alex Cannara and Gene A. Nelson respectfully offer these comments in response to

26   this Court’s invitation and order granting any interested party an opportunity to comment on

27   whether, and the extent to which, the joint proposed probation conditions submitted by PG&E, the

28   United States Government, and the Federal Monitor (hereinafter Joint Proposal) should be adopted
                                                          1
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE            CASE NO. CR 14-0175 WHA
         Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 2 of 42



 1   as an order. (ECF 1233) The Joint Proposal 1 “aimed at addressing the Court’s Order regarding

 2   PG&E’s vegetation management and transmission inspection programs.” Interested parties, Amici

 3   Alex Cannara and Gene A. Nelson, residents of the area PG&E serves, respectfully offer this

 4   comment in opposition to the joint probation proposal. Further, Amici offer recommendations

 5   about condition modifications to and extension of PG&E’s probation to protect public safety and

 6   promote PG&E’s rehabilitation from its status as a recalcitrant criminal felon.

 7             In June 2020, while on probation supervised by this Court, PG&E pled guilty to 85

 8   felonies including 84 counts of involuntary manslaughter (a violation of California Penal Code

 9   section 192(b)) and one count of Unlawful Causing a Fire (a violation of California Penal Code

10   section 452) that caused great bodily injury to a firefighter, and burned approximately 18,804

11   structures. “PG&E pleaded guilty to the charges brought by the Butte County District Attorney

12   and agreed that the grand jury investigation established a factual basis for those charges.” 2

13             While on probation for its commission of federal felonies, Counts 1, 2, 5, 6, 7 of the

14   indictment brought in U.S. v. PG&E including PG&E’s obstruction of the National Transportation

15   Safety Board (NTSB) investigation into the San Bruno Natural Gas Explosion, PG&E’s criminal

16   thinking and conduct caused several major fires that resulted in grievous injuries including the

17   loss of 84 lives, destroyed property and the town of Paradise, California, and harmed the

18   environment. PG&E’s conduct ignited several of the 2017 Wine Counties Fire, the 2017 Honey

19   Fire, and the 2018 Camp Fire. PG&E’s response to the People’s Statement of Fact to support its

20   guilty plea to Butte County (People’s Statement or People’s Statement of Fact) denied Butte

21   County’s allegation that PG&E caused the 2019 Kincade Fire, which remains under investigation.

22   (ECF 1232, p. 36-37)

23             “Since at least 2006, PG&E has recognized bad things, especially fire, happen when

24   equipment failures occur on transmission lines. Everything in the overhead electric transmission

25

26
     1
      ECF 1227
27   2
      ECF 1232, PG&E’S RESPONSE TO PEOPLE’S STATEMENT OF FACTUAL BASIS IN
     SUPPORT OF THE PLEAS AND SENTENCING STATEMENT, July 1, 2020, p. 1 [hereinafter,
28
     PG&E’S RESPONSE TO PEOPLE’S STATEMENT OF FACTS]. **
                                          2
         AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
         SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE         CASE NO. CR 14-0175 WHA
         Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 3 of 42



 1   system is designed to keep the conductor hanging in the air and away from persons or objects it

 2   could harm,” (ECF 1232, p. 36) PG&E admitted in response to this Court’s order to admit or

 3   deny the People’s Statement of Fact. PG&E concedes it “was aware of the risk of equipment

 4   failure causing conductor failure or ‘wire down events’” and “the causal relationship between fire

 5   and equipment failure on transmission towers.” (ECF 1232, p. 28) PG&E equally admits it “was

 6   also aware that age is but one of a number of factors that influence wear and the overall condition

 7   of cold-end hardware and other tower components.” (ECF 1232, p. 34) “Cold-end hardware” is

 8   composed of “[c]omponents used to attach the nonconductor end (cold-end) of the insulator to the

 9   tower; both the tower and the insulator attachment components are considered cold-end

10   hardware.” (ECF 1232, p. 34)

11             Despite PG&E’s admissions about the critical importance of all components on an

12   electrical power line system to public safety, the Joint Proposal would limit PG&E’s duty to make

13   a “reasonable effort” to search for records to undefined items described as “certain critical

14   transmission tower components in High Fire-Threat Districts, the failure of which may result in an

15   ignition.” 8 The Joint Proposal contradicts PG&E’s recognition that everything in an overhead

16   electric transmission system is designed to be critical to its safe operation and maintenance.

17   There are no ornaments on an overhead power line. From a bolt to a fastener, a hook, a pole, a

18   conductor, and the myriad parts comprising a power line and the poles and towers supporting the

19   line, each and every component forms a critical network that transmits tens to hundreds of

20   thousands of volts of electricity 24 hours a day.

21             The Joint Proposal unduly narrows the types of records for which PG&E must conduct a

22   “reasonable” search, limits the record search to geographic areas not commensurate with

23   California’s recognized fire and safety risk, and allows PG&E to substitute assumptions for

24   records and critical information. The Joint Proposal inappropriately defers to PG&E’s judgment

25   and overlooks the dangers of allowing this convicted felon utility to determine what is a

26

27   8
      JOINT SUPPLEMENTAL BRIEF OF PG&E, FEDERAL MONITOR AND UNITED STATES
     GOVERNMENT REGARDING PROPOSED CONDITIONS OF PROBATION, p. 3 [hereinafter
28
     Joint Brief]. (ECF 1227)
                                         3
         AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
         SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE       CASE NO. CR 14-0175 WHA
      Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 4 of 42



 1   “reasonable” search, which records to search for, which components are critical, and which

 2   assumptions to make.

 3          A side-by-side comparison between the conditions in the Order (ECF 1186) and the

 4   conditions in the Joint Proposal (ECF 1227) shows the joint proposal falls materially below the

 5   standards in Judge Alsup’s April 2020 Order modifying PG&E’s probation conditions:

 6                                                        Table I

 7               Comparison of Judge Alsup’s April 2020 Order Modifying PG&E’s Probation
                                       and the Joint Proposal
 8
            Order (ECF 1186)                 Joint Proposal (ECF 1227)             What’s Missing
 9

10    Order: 6. PG&E shall employ          Vegetation Condition: PG&E          Judge Alsup’s order
      its own cadre of pre- and post       shall, by July 1, 2020, staff an    required a “sufficient
11    inspectors on its own payroll.       in-house vegetation                 number of inspectors” vs
      PG&E shall employ a                  management inspection               “31 by 2021” envisioned
12    sufficient number of                 manager to oversee a number         in the Joint Proposal
      inspectors to manage the             of workforce resources who
13
      outsourced tree-trimming             will provide in-field oversight     PG&E’s litigation
14    work.* The pre-inspectors            of all stages of the vegetation     opposing the
      must identify trees and limbs in     management process,                 modifications to its
15    violation of California              including the enhanced              probation after
      clearance laws that require          vegetation management               committing multiple
16    trimming. Post-inspectors must       program work, to be deployed        felonies while on
      spot-check the work of the           throughout PG&E’s territory,        probation has delayed the
17
      contracted tree-trimmers to          including High Fire-Threat          work plan and staffing
18    ensure that no hazard trees or       Districts.* By the end of           from the May 28, 2020
      limbs were missed. PG&E              September 2020, PG&E will           date proposed in Judge
19    shall set clear guidelines on the    extend offers to 10 in-house        Alsup’s Order to at least
      colors and tags used to indicate     field supervisors and/or            2021.
20    hazard trees and limbs. PG&E         inspectors, an additional 10
21    shall submit a detailed by plan      inspectors by the end of            Judge Alsup’s April 2020
      by May 28, 2020, to carry out        November, and the remaining         order required PG&E to
22    this requirement.                    approximately 10 inspectors by      “Identify trees and limbs
                                           the end of January 2021. The        in violation of California
23                                         inspectors shall conduct in-field   clearance laws that
                                           oversight of PG&E contractors       require trimming” vs. the
24                                         while the work is being             Joint Proposal’s
25                                         performed, verifying, and           suggestion that “work is
                                           correcting any deviation from       being performed,
26                                         applicable scopes of work           verifying and correcting
                                           pursuant to PG&E policies and       any deviation from
27                                         legal requirements. The             applicable scopes of
                                           inspectors shall also oversee       work”
28                                         pre-inspectors to help ensure
                                                           4
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE            CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 5 of 42



 1                                        they are clearly marking and
                                          designating trees for trimming
 2                                        and removal, and that tree-         The Joint Proposal’s
                                          trimming contractors are            suggests that “Deviations
 3
                                          appropriately performing their      shall also be accurately
 4                                        duties. Deviations from             recorded to
                                          applicable scopes of work           be used for training of
 5                                        shall also be accurately            PG&E’s contract
                                          recorded and reported to PG&E       workforce” as opposed to
 6                                        and the Monitor team to             requiring compliance
                                          be used for, among other things,
 7                                                                            with applicable laws,
                                          ongoing training of PG&E’s
                                                                              rules, standards, and
                                          contract workforce.
 8                                                                            orders.
     Order: 7. PG&E must keep             Asset Age Condition: For            Judge Alsup’s April 2020
 9   records identifying the age of       certain critical transmission       order required PG&E to
     every item of equipment on           tower components in                 “PG&E must keep
10
     every transmission tower and         High Fire-Threat Districts, the     records identifying the
11   line. Every part must have a         failure of which may result in      age of every item of
     recorded date of installation. If    an ignition, PG&E shall             equipment on every
12   the age of a part is unknown,        conduct a reasonable search         transmission tower and
     PG&E must conduct research           and, where available, record the    line. Every part must
13   and estimate the year of             age and date of installation of     have a recorded
     installation.                        those components. For all other     date of installation.”
14
                                          such critical transmission
15                                        components and where asset          The Joint Proposal’s
                                          age records are not reasonably      suggests “For certain
16                                        available, PG&E shall make          critical transmission
                                          conservative assumptions of         tower components in
17                                        such ages and dates of              High Fire-Threat
18                                        installation. PG&E shall also       Districts, the failure of
                                          implement a program to              which may result in an
19                                        determine the expected useful       ignition, PG&E shall
                                          life of critical components         conduct a reasonable
20                                        factoring in field conditions and   search and, where
                                          incorporate that information        available, record the age
21                                        into its risk-based asset           and date of installation of
22                                        management programs. PG&E           those components.”
                                          shall begin this effort (or
23                                        supplement any existing or          The Joint Proposal
                                          planned initiatives) immediately    narrows, without
24                                        and provide monthly progress        justification, the
                                          reports to the Monitor team.        geographic scope and
25                                                                            type of records for which
26                                                                            PG&E must search,
                                                                              despite PG&E’s
27                                                                            admission that all
                                                                              components on an
28
                                                         5
     AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
     SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE            CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 6 of 42



 1                                                                           overhead electric line are
                                                                             critical to safe operation.
 2

 3
                                                                             Judge Alsup’s April 2020
 4                                                                           Order required that if “the
                                                                             age of a part is unknown,
 5                                                                           PG&E must conduct
                                                                             research and estimate the
 6                                                                           year of installation.”
 7
                                                                             The Joint Proposal
 8                                                                           suggests PG&E should be
                                                                             allowed to use
 9                                                                           “conservative
                                                                             assumptions” about age
10                                                                           and installation dates
11                                                                           where it is unable to find
                                                                             records through a
12                                                                           “reasonable search.”

13                                                                           The Joint Proposal
                                                                             substitutes PG&E’s
14                                                                           assumption for records
15                                                                           and conflates assumptions
                                                                             about only two factors,
16                                                                           age and date of
                                                                             installation, with records
17                                                                           that would provide
                                                                             information about
18
                                                                             equipment necessary for
19                                                                           safe electrical operation
                                                                             and maintenance.
20
     Order: 8. In consultation with       Transmission Inspection            Judge Alsup’s April 2020
21   the monitor, PG&E shall              Program Condition: PG&E            Order required “new
     design a new inspection system       shall, by the end of 2020,         inspection system for
22
     for assessing every item of          supplement its transmission        assessing every item of
23   equipment on all transmission        asset inspections program to       equipment on all
     towers. Forms shall be precise       include the following measures:    transmission towers.”
24   enough to track what                 (1) hire a crew of in-house
     inspectors actually do, such as      and/or contract inspectors,        The Joint Proposal
25   whether they touch or tug on         independent from inspectors        suggests PG&E “hire a
26   equipment. Videos must be            conducting transmission            crew…to oversee in the
     taken of every inspection.           inspections, to oversee in the     field inspections
27   PG&E shall submit plans for          field transmission inspections     transmission”
     its new inspection system to         while they are being conducted;
28                                        (2) going forward, and subject
                                                         6
     AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
     SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE           CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 7 of 42



 1   the undersigned for appr oval        to CAISO clearances and/or          This Joint Proposal
     by May 28                            other external dependencies,        reduces oversight to the
 2                                        revise the material loss            inspections to those
                                          threshold for the replacement of    PG&E decides to
 3
                                          cold-end hardware (including        conduct, instead of
 4                                        Chooks and hanger plates) in        requiring a broad range of
                                          High Fire-Threat Districts to       new inspections,
 5                                        create a 90-day replacement         particularly for aging
                                          requirement for such hardware       lines and equipment.
 6                                        with an observed material loss
 7                                        approaching 50%; and (3) make       The Joint Proposal
                                          the prior two years of inspection   suggests PG&E “make
 8                                        reports available to transmission   the prior two years of
                                          post-inspection review teams        inspection reports
 9                                        starting in 2021, and one year of   available to transmission
                                          inspection reports available in     post-inspection review
10                                        2020.                               team” and
11
                                                                              Create a “90-day
12                                                                            replacement of equipment
                                                                              with 50% material loss”
13
                                                                              Those inspection reports
14                                                                            should be made available
15                                                                            to the monitor and the
                                                                              California Public Utilities
16                                                                            Commission (CPUC). A
                                                                              material loss threshold of
17                                                                            30-50 percent should be
                                                                              adopted, particularly
18
                                                                              where PG&E is unable to
19                                                                            produce traceable,
                                                                              verifiable records of such
20                                                                            equipment.

21                                                                            Judge Alsup’s April 2020
                                                                              Order required videos of
22
                                                                              every inspection.
23
                                                                              The Joint Proposal drops
24                                                                            the video requirement
                                                                              without explanation.
25   Order: 9. PG&E shall require         No compliance                       The Joint Proposal,
26   all contractors performing such                                          without explanation,
     inspections to carry insurance                                           drops the requirement in
27   sufficient to cover losses                                               Judge Alsup’s Order that
     suffered by the public should                                            all contractors performing
28                                                                            such inspections to carry
                                                         7
     AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
     SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE            CASE NO. CR 14-0175 WHA
         Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 8 of 42



 1       their inspections be deficient                                          insurance sufficient to
         and thereby start a wildfire.                                           cover losses suffered by
 2                                                                               the public should their
                                                                                 inspections be deficient
 3
                                                                                 and thereby start a
 4                                                                               wildfire.
         *Emphasis in bold added by
 5       Amici
 6
               II.      The Joint Proposal Misses by Miles the Standards, Information, and Conduct
 7                      Necessary to Protect Public Safety, Properly Train Inspectors, Appropriately
 8                      Inspect PG&E Assets, Safely Operate and Maintain PG&E’s System, and
                        Steps Necessary to Rehabilitate PG&E
 9

10             Amici respectfully urge this Court to reject the Joint Proposal’s Asset Age Conditions
11   which would permit PG&E to pick and choose the types of transmission equipment for which
12   PG&E would be required to conduct a “reasonable search” for records. This Court should
13   similarly reject the Joint Proposal’s terms that would allow PG&E to use unchecked “conservative
14   assumptions” concerning equipment age and dates of installation rather than providing traceable,
15   verifiable records.
16             Mere assumptions about the age or installation date of certain equipment are insufficient to
17   protect public safety. Absent critical information about the material out of which a component or
18   piece of equipment is made, its type and size, schematics, and documentation about how
19   equipment such as a C-hook and a hanger plate are supposed to fit together, the mere proffering of
20   records or assumptions estimating age and installation dates are insufficient for safe operation.
21   Neither can PG&E appropriately train its workforce, conduct inspections, or estimate useful life or
22   conditions based on assumptions about equipment age and installation date.
23             In response to Judge Alsup’s April 2020 modification of PG&E’s probation conditions
24   (ECF 1186), PG&E admitted it has no records particularly for its older lines. 9 “Given the age of
25

26

27   9
      PG&E’s MOTION TO RECONSIDER ORDER MODIFYING CONDITIONS OF
     PROBATION, May 13, 2020, p. 23 [hereinafter, PG&E Motion for Probation Modification
28
     Reconsideration] (ECF 1187-1)
                                                  8
         AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
         SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE           CASE NO. CR 14-0175 WHA
      Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 9 of 42



 1   the system, many of the records do not exist,” PG&E admitted. (ECF 1187-1, p. 23) This

 2   admission lacks candor because it fails to identify the categories of PG&E’s missing records,

 3   whether by line, age, type of equipment, or other factors. The Joint Proposal reflects, rather than

 4   remedies, these inexcusable record omissions.

 5          Amici respectfully suggest that in lieu of approving the Joint Proposal, this CCourt should

 6   require PG&E to submit a list of electrical lines, categories, ages, or types of equipment for which

 7   it has no traceable, verifiable records. Once PG&E submits such a list to this Court and the parties

 8   to PG&E’s probation proceeding including Amici, this Court should give parties the opportunity to

 9   comment on the next appropriate steps. If no records exist, this Court should consider directing

10   PG&E to test or replace equipment--a step the NTSB and CPUC required for PG&E’s natural gas

11   pipelines for which PG&E could not produce traceable, verifiable records. 10

12          The Joint Proposal’s conditions fail to address this Court’s concern that while on criminal

13   probation, “Pacific Gas & Electric Company, though the single largest privately-owned utility in

14   America, cannot safely deliver power to California.”(ECF 1186) Allowing PG&E to search for

15   only a few records and employ assumptions instead of records about equipment and its work

16   orders misses by miles the goal of ensuring safe power delivery..

17          PG&E’s arguments regarding its training, inspection, budget, and records practices 12

18   highlight the importance of providing access to the Butte County Grand Jury proceedings to this

19   Court and the parties to this probation proceeding including Amici. On at least 13 occasions in

20   response to this Court’s order to admit or deny the People’s Statement of Facts, PG&E relied on

21   its private analysis of material before the Butte County Grand Jury to bolster its response. 13

22

23

24
     10
25      See CPUC Decision 11-06-017, DECISION DETERMINING MAXIMUM ALLOWABLE
     OPERATING PRESSURE METHODOLOGY AND REQUIRING FILING OF NATURAL GAS
26   TRANSMISSION PIPELINE REPLACEMENT OR TESTING IMPLEMENTATION PLANS,
     (Rulemaking 11-02-019), p. 18, June 9, 2011 [hereinafter CPUC Decision 11-06-017].
27   12
        (ECF 1232) PG&E’S RESPONSE TO PEOPLE’S STATEMENT OF FACTS, supra note 1, at 1,
     5, 6-8, 9, 10, 12, 13, 14, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 28, 29, 30, 32, 33, 34, 36.
28   13
        Id. at 2, 5, 7, 12,13, 15, 17, 18, 21, 25, 36.
                                                          9
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE          CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 10 of 42



 1          While repeatedly citing its grand jury testimony to this Court to rebut or admit the People’s

 2   Statement of Facts, facts material to PG&E’s probation, PG&E concurrently filed to seal all Butte

 3   County Grand Jury material (See 3rd Appellate District Case No. C092045). PG&E’s extensive

 4   reliance on its private review of the Butte County Grand Jury transcripts to assess, admit or deny

 5   the People’s Statement of Facts underscores the importance of access to the Grand Jury materials

 6   by this Court and the parties before it in order to assess PG&E’s of probation conditions.

 7          In Canarra v. Butte Case No. 20CV01365, PETITION TO OBTAIN PUBLIC RECORDS

 8   UNDER CALIFORNIA CONSTITUTION ARTICLE I, SEC. 3; CALIFORNIA GOVERNMENT

 9   CODE § 6259; PENAL CODE § 938.1; AND FIRST AMENDMENT, Amici represented by

10   Michael Aguirre and Maria Severson sued Butte County for access to records of the Grand Jury

11   materials and exhibits used to support PG&E’s indictment and conviction for 85 felonies

12   committed while PG&E was on probation. Petitioners seek copies of the 6,000 pages of

13   transcripts, 100 witness statements, and 1,600 exhibits the Butte County Grand Jury reviewed.

14   PG&E’s response to the People’s Statement of Fact highlight the importance of these materials to

15   PG&E’s probation. PG&E’s response to this Court reveals that PG&E retains access to the Grand

16   Jury materials PG&E has moved to keep secret. PG&E’s citation to these materials to discuss

17   matters relevant to its probation highlight both the information asymmetry and unfairness PG&E

18   creates by opposing the release of the Butte County Grand Jury materials. Amici respectfully

19   recommend that this Court should order PG&E to provide this Court and all parties in this

20   proceeding including Amici access to the Butte County Grand Jury materials in PG&E’s

21   possession including all documents, transcripts, materials, and exhibits.

22          Amici are also concerned the Joint Proposal’s PG&E’s vegetation management conditions

23   are not sufficiently specific as to the proposed number of inspectors, scope of their duties, and

24   timetable for staffing the office. The Joint Proposal fails to address the source of funds for this

25   inspection work. Amici respectfully recommend this Court clarify that PG&E shareholders should

26   fund the cost of the vegetation management inspectors.

27          The Joint Proposal’s recommendations regarding PG&E’s Transmission Asset Inspections

28   Program require more specificity about the size of the inspection “crew” PG&E is to hire. The
                                                         10
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE            CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 11 of 42



 1   proposal to create a 90-day replacement requirement for cold-end hardware with an observed

 2   material loss approaching 50% underscores the importance of records to support proper training

 3   and inspection of equipment condition. Amici respectfully recommend that PG&E replace cold-

 4   end hardware with an observed material loss of 30 to 50% within 90-days after that condition is

 5   observed or as indicated by records of the hardware’s useful life and the conditions to which it is

 6   exposed.

 7          As discussed below in Section VII, Amici respectfully renew the suggestions made in their

 8   June 24, 2020 brief (ECF 1228) that this Court order PG&E to work with the monitor to develop a

 9   testing and training program to identify and stop PG&E’s criminal thinking. Amici once again

10   respectfully suggest that this Court order PG&E to file a statement in this proceeding identifying

11   each finding of fact or conclusion of law it admits or denies in CPUC Decision 20-05-019

12   regarding the CPUC investigation into the 2017 Wine Country Fires and the 2018 Camp Fire. As

13   discussed in Amici’s June 24, 2020 brief (ECF 1228, p. 13) , Amici respectfully suggest that this

14   Court extend PG&E’s probation due to its massive violations of its probation conditions and

15   felonies committed while on probation.

16          Amici request the opportunity for additional briefing on what this Court should order to

17   ensure that PGE&’s operation and maintenance funds approved by the CPUC and Federal Energy

18   Regulatory Commission (FERC) are appropriately spent to protect public safety and prevent the

19   commission of additional crimes by PG&E. As discussed in Amici’s brief (ECF 1228, p. 21),

20   Amici respectfully suggest Judge Alsup order the operation and expense budgets approved by the

21   CPUC and FERC be “locked down” to prevent PG&E from shifting those funds to bonuses and

22   other types of expenditures.

23          III.     The Vegetation Conditions in the Joint Proposal are Insufficient
                     to Protect Public Safety and Prevent Fire Ignition and Spread
24                   in the Upcoming Wildfire Seasons
25
            A. Joint Proposal’s Vegetation Conditions Are Not Sufficiently Specific
26
            Judge Alsup’s April 2020 order imposed additional probation conditions regarding
27
     PG&E’s vegetation management to “protect the public from further death and destruction resulting
28
                                                         11
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE          CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 12 of 42



 1   from PG&E-caused wildfires, and to promote the rehabilitation of PG&E, among other goals of 18

 2   U.S.C. §§ 3553(a)(1) and (a)(2).” That order required:

 3          6. PG&E shall employ its own cadre of pre- and post inspectors on its own payroll.
            PG&E shall employ a sufficient number of inspectors to manage the outsourced
 4          tree-trimming work. The pre-inspectors must identify trees and limbs in violation
            of California clearance laws that require trimming. Post-inspectors must spot-check
 5          the work of the contracted tree-trimmers to ensure that no hazard trees or limbs
            were missed. PG&E shall set clear guidelines on the colors and tags used to indicate
 6          hazard trees and limbs. PG&E shall submit a detailed by plan by May 28, 2020, to
            carry out this requirement. (ECF 1186)
 7
            The Joint Proposal is insufficient to achieve the public safety or rehabilitation goals of
 8
     Judge Alsup’s April 2020 order. It delays the accomplishment of safety oversight until 2021, a
 9
     date well into wildfire season, multiplying the risks facing Californians.
10
            The delay caused by PG&E’s opposition to Judge Alsup’s April 2020 probation
11
     modification order leaves PG&E customers vulnerable to the twin mortal threats of PG&E’s
12
     criminal conduct and the COVID-19 pandemic. Dr. Robert Redfield, director of the US Centers
13
     for Disease Control and Prevention, anticipates that the fall and the winter of 2020 and 2021 are
14
     probably going to be “one of the most difficult times that we experienced in American public
15
     health." 14 Californians face the frightening confluence of power outages, increased wildfire risks
16
     due to PG&E’s criminal conduct and thinking, and the most challenging time in America’s public
17
     health history.
18
            Joint Proposal’s Vegetation Conditions suggests “PG&E shall, by July 1, 2020, staff an in-
19
     house vegetation management inspection manager to oversee a number of workforce resources
20
     who will provide in-field oversight of all stages of the vegetation management process, including
21
     the enhanced vegetation management program work, to be deployed throughout PG&E’s territory,
22
     including High Fire-Threat Districts.” This proposal is not specific as to the size of or
23
     qualifications for the staff for the “in-house vegetation management inspection manager.” If
24
     PG&E does not support this position with sufficient resources, the inspection manager cannot
25

26
     14
27      Amanda Watts, CDC director offers bleak public health outlook for fall and winter, CNN
     NEWS, July 14, 2020, https://www.cnn.com/world/live-news/coronavirus-pandemic-07-14-20-
28   intl/h_0a1e9579c6acb8adc5a8cd454f221d59.
                                                         12
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE           CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 13 of 42



 1   effectively carry out the mission of providing in-field oversight of all stages of vegetation

 2   management throughout PG&E’s territory.

 3          The Joint Proposal specifies that “By the end of September 2020, PG&E will extend offers

 4   to 10 in-house field supervisors and/or inspectors, an additional 10 inspectors by the end of

 5   November, and the remaining approximately 10 inspectors by the end of January 2021.” It is

 6   unclear if this cadre is to compose the total staff for the vegetation management inspection team

 7   the Joint Proposal envisions. The Joint Proposal only requires that PG&E extend offers, but fails

 8   to require PG&E successfully recruit, train, or retain supervisors or inspectors for any time period.

 9          The Joint Proposal drops the requirement in Judge Alsup’s April 2020 Order that “PG&E

10   shall employ a sufficient number of inspectors to manage the outsourced tree-trimming work.”

11   The Joint Proposal offers no explanation for whether the staffing level it envisions is sufficient to

12   protect public safety. Amici recommend that the sufficiency standard in Judge Alsup’s April 2020

13   order be applied to the staffing of PG&E’s vegetation inspection teams. Specific numbers should

14   be applied to the hiring timetables to ensure accomplishment of this important oversight role.

15          The Joint Proposal provides:

16          The inspectors shall conduct in-field oversight of PG&E contractors while the work
            is being performed, verifying and correcting any deviation from applicable scopes
17          of work pursuant to PG&E policies and legal requirements. The inspectors shall
            also oversee pre-inspectors to help ensure they are clearly marking and designating
18
            trees for trimming and removal, and that tree-trimming contractors are
19          appropriately performing their duties. Deviations from applicable scopes of work
            shall also be accurately recorded and reported to PG&E and the Monitor team to be
20          used for, among other things, ongoing training of PG&E’s contract workforce.
            (ECF 1227, note 7, at 3)
21
            The Joint Proposal is not sufficiently specific about the scope of the inspection team’s
22
     work. As Judge Alsup’s Order required, a specification should be added that “Post-inspectors must
23
     spot-check the work of the contracted tree-trimmers to ensure that no hazard trees or limbs were
24
     missed.”
25
            The elongated offer schedule contemplated in the Joint Proposal and PG&E’s opposition to
26
     Judge Alsup’s April 2020 Order will likely result in many inspector positions not being filled prior
27
     to the Fall/Winter 2020-2021 wildfire season. The Joint Proposal neither sets goals for the number
28
                                                         13
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE           CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 14 of 42



 1   of inspections to be done nor does it set any calibration markers such as a percentage of PG&E

 2   vegetation management jobs to be overseen by the inspectors. Amici recommend the vegetation

 3   management provisions be made more specific regarding the number of inspectors to be employed

 4   by PG&E and the scope and goals of their work.

 5           Amici suggest that deviations from the applicable scope of work be reported to the CPUC

 6   and the monitor, in addition to being used to train PG&E’s contract workforce. Amici recommend

 7   that inspections records be used to identify vegetation management issues and trends such as trees

 8   most highly associated with causing a fire.

 9          B. The Vegetation Conditions Must Clarify that PG&E Shareholders Will Bear the
               Costs of these Measures
10
            The Joint Proposal does not specifically require PG&E shareholders to pay for this work.
11
     Without specifying the source of payment, PG&E seeks to use CPUC or FERC ratepayer funds or
12
     Wildfire Safety Funds to cover this work through rates.
13
            Judge Alsup’s April 29, 2020 Order stated that the pre- and post-vegetation management
14
     inspection team shall be employed on PG&E’s “own payroll,” a provision which prohibits PG&E
15
     from contracting out this rule. This Court should clarify its intention that PG&E shareholders must
16
     fund these activities.
17

18
            IV.      The Joint Proposal’s Asset Age Conditions Do Not Adequately Protect Safety,
19                   Safeguard Against Wildfire Risk, or Prevent PG&E’s Reckless Criminal
                     Behavior
20
             A. The People’s Statement of Facts and PG&E’s Admissions Underscore the
21              Importance of Producing Traceable, Verifiable Records
22
             The Joint Proposal’s Asset Age Conditions would allow PG&E to substitute “conservative
23
     assumptions” regarding equipment age and dates of installation for records. Assumptions would
24
     be permitted where PG&E’s “reasonable search” for documentation about undefined types of
25
     equipment does not yield actual records. This proposal is inadequate to ensure that PG&E finds
26
     and replaces dangerous equipment such as the worn C-hook that caused the Camp Fire. Neither
27
     would this proposal support proper training, inspection, and maintenance of PG&E equipment.
28
                                                         14
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE        CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 15 of 42



 1            In response to Judge Alsup’s Order for PG&E to admit or deny the People’s Statement of

 2   Facts, PG&E admitted it “should have found and replaced the worn C-hook that broke and caused

 3   the catastrophic fire.”(ECF 1232, note 1, at 1) The Butte County’s People’s Statement found that

 4   “Investigators determined a “C hook” that linked an insulator string connected to the jumper

 5   conductor to the transposition arm of the tower failed, allowing the energized jumper conductor to

 6   make contact with the steel tower structure,” a finding PG&E does not contest. (ECF 1232, p. 4)

 7            The Joint Proposal suggests this Court should not require PG&E to provide records that

 8   include information or good faith analysis of equipment composition including its metallurgy or

 9   material. The Joint Proposal equally fails to address the interaction of equipment with other parts

10   of the system including pieces connected to each other. Nor does it address gaps created by

11   PG&E’s failure to retain records of conducted work. Maintenance or replacement work on some

12   components of a line can affect other components as indicated by the interaction between a

13   conductor and a C-hook identified by the FBI Metallurgy Lab for the Butte County case against

14   PG&E. 18

15            B. The Joint Proposal Envisions a Shift from the Records Judge Alsup’s April 2020
                 Order Required to A Limited Search for Records or Assumption about Age and
16               Installation Date for a Narrower Range of Equipment and Regions
17
              Judge Alsup’s April 29, 2020 Order imposed probation conditions designed to address
18
     PG&E’s ongoing record keeping failures which contribute to its safety failures and criminal
19
     conduct. As a further condition of probation, Judge Alsup ordered that “PG&E must keep records
20
     sufficient to identify when a piece of equipment is in danger of failing, and must require
21
     inspections that truly assess the state of equipment.” “In addition to the conditions of probation
22
     already in effect, the Court impose[d] the following new conditions:
23
              7. PG&E must keep records identifying the age of every item of equipment on every
24            transmission tower and line. Every part must have a recorded date of installation.
              If the age of a part is unknown, PG&E must conduct research and estimate the year
25            of installation.” (ECF 1186, p. 11)
26

27

28   18
          (ECG 1220-1, note 17 at 30)
                                                         15
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE          CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 16 of 42



 1          In response to this order, PG&E filed a motion for reconsideration of the additional

 2   probation conditions and appealed to the Ninth Circuit. In contrast to Judge Alsup’s order, the

 3   Joint Proposal narrows the geographic regions subject to additional probation requirements, limits

 4   the categories of transmission equipment for which PG&E must conduct a “reasonable search” for

 5   records, and allows PG&E to substitute assumptions about age and year of installation for records

 6   that would yield a range of important and necessary information.

 7          Judge Alsup’s amended probation condition required PG&E to keep records identifying

 8   the age of “every item of equipment on every transmission tower and line. Every part must have a

 9   recorded date of installation.” The Joint Proposal twists this requirement to allow assumptions

10   instead of records. It would allow PG&E to make assumptions only about age and installation date

11   without addressing other information that records would have produced. Records ordered by Judge

12   Alsup would have provided more information than merely the age and installation date of an item.

13   Records would describe the item, provide information about the material from which it is

14   composed, detail its size, weight, type, limitations, useful life, warranties, and other factors critical

15   to electrical system operation and maintenance.

16          The Joint Proposal ignores the directive in Judge Alsup’s April 2020 order that “PG&E

17   must keep records sufficient to identify when a piece of equipment is in danger of failing and must

18   require inspections that truly assess the state of equipment.” That aim cannot be achieved by

19   searching for a narrow range of records in limited regions and by substituting assumptions about

20   age and installation in place of full equipment records.

21          C. The Joint Proposal’s Limited Application to Undefined Critical Transmission
               Tower Components is Inconsistent with PG&E’s Admission of the Importance of
22             All Overhead Transmission Line Components to Public Safety
23
            The Joint Proposal applies its limited requirements only to “certain critical transmission
24
     tower components in High Fire-Threat Districts, the failure of which may result in an ignition.”
25
     (ECF 1227, note 7, at 3) This proposal is unclear as to whether it applies to both Tier 1 and 2 High
26
     Fire-Threat Districts as defined by the CPUC. It fails to address areas within the Tree Mortality
27

28
                                                         16
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE             CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 17 of 42



 1   Task Force Zones defined by the CPUC. 21 It also fails to address historically high or persistent

 2   wind zones that may not be in a High Fire-Threat area, but nonetheless impact the risk of

 3   equipment failure. High winds or sustained winds may induce metal on metal rub and create

 4   dangerous conditions including conductor splice failures or wear on fasteners, hardware, and other

 5   equipment that can ignite fires.

 6           The CPUC’s Safety and Enforcement Division (SED) found that “higher sustained winds

 7   are more likely to cause motion in non-tensioned lines and hardware, such as jumpers.” 22 The

 8   CPUC used the National Renewable Energy Laboratory Wind Resource database to analyze wind

 9   patterns that affected the Caribou-Palermo line where the Camp Fire ignited. The “Caribou-

10   Palermo North [line] experiences elevated incident winds on average, more than three times the

11   average taken across all towers on all comparison lines.” 23 Layering data about wear on cold-end

12   hardware such as C-hooks with wind data, the CPUC found that “[m]any of the Caribou-Palermo

13   North towers that exhibit high-priority cold-end hardware/wear tags are exposed to elevated wind

14   conditions.” 24

15           The CPUC found that “age of the lines, the flexibility and configuration of hardware

16   connections, the relative amount of friction at hardware connection points, conductor tension, and

17   interactions between the natural structure/line frequency and the forcing frequency of the wind”

18   are additional risk factors that contribute to sustained cyclic conductor motion. 25 The CPUC

19   determined that “wind conditions alone are not sufficient to describe the primary cause of damage

20   in each tower” on the Caribou-Palermo line, and that other factors influencing damage “likely

21   include differences in age of the structures, maintenance history, and tower/component design.” 26

22

23

24
     21
25      CPUC, High Fire Map, https://ia.cpuc.ca.gov/firemap/ (last visited July 13, 2020).
     22
        CPUC, Appendix A, SED Incident Investigation Report for 2018 Camp Fire with Attachments
26   (I. 19-06-015), CAMP-0598, p. 48.
     23
        Id.
27   24
        Id.
     25
        Id. at CAMP-0606, p. 56.
28   26
        Id. at CAMP-0610, p. 60.
                                                     17
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE          CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 18 of 42



 1           The CPUC found that the “relatively high rate of wear-related high-priority tags observed

 2   on Caribou-Palermo after the Camp Fire suggests damage that has accumulated over years.” 27 The

 3   CPUC analyzed the nature and frequency of PG&E repairs on the Caribou-Palermo line, including
                                                                   28
 4   records of inspections, replacements, and corrective tags.         The CPUC found that factors such as

 5   “design (link connectors and a relatively large number of non-tensioned insulated conductors),

 6   long-duration exposure to higher winds, age, and historical inspection methodologies likely all

 7   contributed to these cold-end hardware wear issues.” 29 Records or assumptions about age and date

 8   of installation alone do not provide necessary insight into how maintenance can interact with

 9   equipment condition and wear.

10           The Joint Proposal fails to demonstrate how critical components would be identified.

11   Neither does it propose any process by which the basis for this categorization will be disclosed.

12   Does the Joint Proposal acknowledge a C hook and a fastener as a critical component? PG&E’s

13   Wildfire Safety Mitigation plan adopted a "run to condition" approach for insulators and other

14   "cold-end hardware" such as C hooks. PG&E admitted that failure of a C-hook caused the

15   catastrophic Camp Fire. For the Kincade Fire a public revelation about why the jumper cable came

16   loose has yet to materialize. Jumper cables are attached to insulators. Did the jumper cable come

17   loose due to a fastener or equipment problem? Is such hardware within the category of “critical

18   components” undefined by the Joint Proposal? The Joint Proposal fails to acknowledge these

19   critical questions.

20           The Joint Proposal’s focus on asset records or assumptions for only “certain critical

21   transmission tower components in High Fire-Threat Districts, the failure of which may result in an

22   ignition” leaves PG&E with great and dangerous discretion to determine which components fall in

23   its category. PG&E’s deficient safety record and repeated criminal conduct warn against reliance

24   on PG&E’s discretion and judgement to determine the scope and type of records for which it

25   should search. Moreover, this proposal ignores PG&E’s admission that everything on an overhead

26

27   27
        Id. at CAMP-0612, p. 62.
     28
        Id.
28   29
        Id. at CAMP-0626, p. 76.
                                                         18
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE              CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 19 of 42



 1   transmission system is critical. 30 PG&E’s admission underscores the need for PG&E to search for

 2   all records of every component of its transmission system.

 3
            D. The Joint Proposal’s Suggestion to Allow PG&E to Use Conservative
 4             Assumptions of Ages and Installation Dates in Lieu of Records Does Not Provide a
               Method to Disclose or Contest Those Assumptions and their Basis
 5

 6          The Joint Proposal suggests PG&E should be allowed to use “conservative assumptions”

 7   about age and installation dates where it is unable to find records through a “reasonable search”

 8   for the undefined “critical components.” 31 As part of the CPUC’s investigation into the San Bruno

 9   natural gas pipeline explosion, the CPUC in 2011 rejected PG&E’s proposal to use “engineering

10   assumptions” in lieu of pressure testing natural gas pipelines where it was unable to produce

11   traceable, verifiable records of its natural gas pipeline system. 32 The CPUC’s investigation into the

12   San Bruno natural gas explosion revealed PG&E’s poor recordkeeping. PG&E’s ongoing record-

13   keeping deficiencies contributed to the deaths and injuries in the Camp Fire and to other fires.

14   PG&E’s record-keeping failures fuel the need to modify PG&E’s probation conditions. In 2011,

15   PG&E admitted that particularly for its older natural gas pipelines, it would be unable to locate

16   specific records of every component in the pipeline as the NTSB required. 33 “Given the age of the

17   [electrical] system, many of the records do not exist,” PG&E conceded, seven years after it made a

18   similar admission about the gaps in its natural gas pipeline records. 34

19          The Joint Proposal neither requires PG&E to disclose the basis for its “conservative

20   assumptions” nor does it provide any process or opportunity to challenge those assumptions. Nor

21   does the Joint Proposal erect any boundaries that would cabin PG&E’s assumptions about

22   equipment age or installation date. PG&E has not been forthright in admitting whether it lacks

23   records for classes of equipment or by age. Does the age marker for PG&E’s deficient record-

24   keeping date to the 1950s-1970s as it did for its natural gas pipeline? Does PG&E lack records for

25
     30
26      ECF 1232, note 1, at 36.
     31
        ECF 1227, Joint Brief, supra note 7, at 3.
27   32
        CPUC Decision 11-06-017, supra note 9, at 18.
     33
        Id. at 12.
28   34
        ECF 1187-1, PG&E Motion for Probation Modification Reconsideration, supra note 8, at 23.
                                                    19
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE          CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 20 of 42



 1   its lines constructed or acquired prior to 1950 or 1930? PG&E’s ongoing operation of lines and

 2   equipment in excess of 50, 75, or 100 years old does not excuse PG&E’s failure to maintain

 3   records for that equipment. Neither do PG&E’s failure to retain or obtain older records justify the

 4   assumption that PG&E can safely operate and train its workers and inspection teams with

 5   assumptions about age and installation dates in lieu of traceable, verifiable records.

 6
            E. PG&E’s Record Retention Policies Do Not Excuse its Failure to Retain Records
 7             or Duty to Provide Safe, Reliable Service with Adequate Facilities
 8
            PG&E’s May 13, 2020, MOTION TO RECONSIDER ORDER MODIFYING
 9
     CONDITIONS OF PROBATION buried on page 23 its admission that many records do not exist
10
     for its transmission and distribution system. 35 PG&E attempts to excuse this failure by stating
11
     “Given the age of the system, many of the records do not exist.” 36 PG&E contends that
12
     “[a]pplicable document retention periods have long since elapsed for PG&E lines that entered into
13
     service in the early to mid-1900s.” 37 PG&E cites the Ly Declaration ¶10 to bolster its specious
14
     argument that PG&E’s records retention policies excuse its failure to retain records.
15
            The People’s Statement in support of PG&E’s plea to 85 felonies found that “[d]espite the
16
     fact that PG&E has owned the Caribou-Big Bend portion of the Caribou-Palermo line since 1930,
17
     the evidence established PG&E did not catalogue or replace the original conductors, insulators or
18
     attachment hardware on many of the towers in the original Caribou-Big Bend section of the
19
     transmission line.” 38 Additionally, “PG&E admits that, at the time of the Camp Fire, structures on
20
     the section of the Caribou-Palermo Line from the Caribou Powerhouse to the Big Bend Switching
21
     Station (the “Caribou-Big Bend section”) had components of original vintage.” 39
22

23

24   35
        Id.
     36
25      Id.
     37
        Id.
     38
26      ECF 1232, PG&E’S RESPONSE TO PEOPLE’S STATEMENT OF FACTS supra note 1, at 2
     (responding to People’s Statement, pg. 16 (noting that a “conductor” is known as a power line or
27   wire. Hot end attachment hardware attaches the insulators to the conductor. Cold end attachment
     hardware attaches the insulators to the tower/structure/pole.))
28   39
        Id. at 2.
                                                       20
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE           CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 21 of 42



 1          “As to statements to the effect that PG&E did not ‘catalogue’ components before the Camp

 2   Fire, PG&E clarifies that it identified splices on the Caribou-Palermo Line conductor and recorded

 3   changes in conductor size and type in various locations.” 40 PG&E’s records regarding changes to

 4   the conductors in the decade preceding the Camp Fire do not negate its admission that it failed to

 5   catalogue or replace non-conductor equipment including C-hooks. PG&E’s record and knowledge

 6   gap are evidence of its refusal to admit that “the transposition arms, C hooks, insulator strings and

 7   jumper conductor, were original components in service since 1921,” or that the “insulator string

 8   hanging from the C hook that broke on November 8, 2018 was an original 1921 insulator.” 41

 9   PG&E based its denial of these facts on its record-keeping failures by stating how “available

10   records and evidence are not conclusive as to their date of installation.” 42

11          The People of Butte County found the C hook responsible for the Camp Fire appeared to

12   be in service since 1921. 43 The CPUC found that C hook was consistent with drawings from

13   1912. 44 The People of Butte County found that the absence of many PG&E records contributed to

14   training and inspection failures that led to the deaths of 84 people in Paradise, California--injuries

15   and lost lives that PG&E does not contest. 45

16          PG&E’s records retention policies do not excuse PG&E’s duty to provide safe, reliable

17   service with adequate facilities at just and reasonable rates under California Public Utilities Code §

18   451. “Every public utility shall furnish and maintain such adequate, efficient, just, and reasonable

19

20
     40
21      Id.
     41
        Id.
     42
22      Id.
     43
        Id. at 17.
23   44
        CPUC I.19-06-015, Decision Different, Attach. A (paragraphs 110-111 “PG&E identified
     original Great Western Power drawings for the construction of Great Western Power Line Number
24   Three (a portion of which is now the line referred to as the Caribou-Palermo line) and the records
25   show that certain components on the line may be original vintage. An example of Great Western
     Power documents that appear to be associated with Great Western Power Line Number Three is a
26   drawing of a “Suspension Hook” dated “10-11-12.” The C-hook that broke on Tower :27/222 on
     the Caribou-Palermo 115 kV Transmission Line (the “incident hook”) bears
27    similarities to a C-hook manufactured by Ohio Brass, as determined by design
     Drawings.”)
28   45
        ECF 1232, PG&E’S RESPONSE TO PEOPLE’S STATEMENT OF FACTS supra note 1, at 2.
                                                       21
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE           CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 22 of 42



 1   service, instrumentalities, equipment, and facilities, including telephone facilities, as defined in

 2   Section 54.1 of the Civil Code, as are necessary to promote the safety, health, comfort, and

 3   convenience of its patrons, employees, and the public.” 46 No CPUC rule, order, decision, or

 4   provision of the California Public Utilities Code or provision of federal law allows PG&E to

 5   “grandfather” facilities for which it failed to retain records from PG&E’s duties to provide safe

 6   and reliable service.

 7          California Public Utilities Code Section 8386(a) (adopted in 2016) requires that “[e]ach

 8   electrical corporation shall construct, maintain, and operate its electrical lines and equipment in a

 9   manner that will minimize the risk of catastrophic wildfire posed by those electrical lines and

10   equipment.” Record-keeping and knowledge of the components of electrical lines and equipment

11   are critical to meeting the duties imposed by Section 8366(a) and to preventing catastrophic

12   wildfire. PG&E’s record retention policies and the Joint Proposal suggesting substitution of

13   assumptions for records do not supplant PG&E’s legal duties to provide safe service and minimize

14   the risk of catastrophic wildfire under California law.

15
            F. PG&E’s Citation to the Butte County Grand Jury Material to Defend its Training
16             and Inspection Practice Underscore the Importance of Access to the Grand Jury
               Records and Information about Equipment Material, Fit, and Work Records
17

18          PG&E pleaded guilty to the charges brought by the Butte County District Attorney and

19   agreed that the Grand Jury investigation established a factual basis for those charges. 47 PG&E

20   admits that it should have found and replaced the worn C-hook that broke and caused the

21   catastrophic fire. 48 PG&E relies on its analysis of Grand Jury material, documents it has sought to

22   seal, to contest many of the statements in the People’s Statement of Facts used to support PG&E’s

23   indictment, guilty plea, and conviction.

24          PG&E states based on “review of the grand jury transcript, PG&E disagrees with the

25   following paraphrase of the testimony of the Senior Director of Transmission Asset Management:

26

27   46
        CA PU Code 451.
     47
        ECF 1232. PG&E’S RESPONSE TO PEOPLE’S STATEMENT OF FACTS supra note 1, at 1.
28   48
        Id. at 1.
                                           22
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE            CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 23 of 42



 1           “Specifically he conceded that because nobody was looking for wear on cold end
             attachment hardware and therefor, no notifications/tags were being generated for
 2           replacement of cold end attachment hardware there were, as of November 8,
             2018, no projects in the foreseeable future for the replacement of cold end
 3
             attachment hardware. 49
 4
     PG&E also disagrees with the People’s Statement that:
 5
              “[A]lthough there were no specific plans to replace cold end attachment hardware
 6           the Senior Director of Transmission Asset Management asserted that plans were
             being made to perform preventative maintenance on the Caribou-Palermo line.
 7           According to the Senior Director of Transmission Asset Management, the NERC
             Project included non-NERC required preventative maintenance on the Caribou-
 8           Palermo line. When confronted with the Project Scope document for the NERC
 9           Project the Senior Director of Transmission Asset Management was unable to
             identify any non-required work. According to the Senior Director of Transmission
10           Asset Management the non-required preventative maintenance was not included in
             the Project Scope document but that plans were being made to perform the
11           preventative                                                       maintenance.” 50
12

13   PG&E does not explain the basis for its disagreement or cite to specific sections of the Grand Jury

14   testimony it relies upon to support its assessment.

15           The People’s Statement of Factual Basis found that the “lack of specific training and

16   records was especially significant for troublemen inspecting the Caribou-Palermo line” that was

17   the source of the Camp Fire. 51 In support of PG&E’s indictment and plea The People stated that

18   PG&E “troublemen themselves unanimously denied having received any formal training on

19   conducting inspections and patrols and assessing wear. The troublemen also denied being

20   provided with any records (for example tower schematics) specific to the transmission lines being

21   inspected.” 52

22           “PG&E denies statements to the effect that troublemen did not “receiv[e] any formal

23   training[,]” that there was a “lack of specific training and records[,]” and that training concerning

24   inspections was “limited to filling out reporting forms and notifications” and “informal

25
     49
26      Id. at 25 (citing People’s Statement of Facts at 66).
     50
        Id. (citing People’s Statement of Facts at 66).
27   51
        ECF 1220-1. PEOPLE’S STATEMENT OF FACTUAL BASIS IN SUPPORT OF THE PLEAS
     AND SENTENCING STATEMENT, supra note 17, at 30.
28   52
        Id.
                                                        23
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE           CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 24 of 42



 1   mentoring.” 53 PG&E argues that the “[n]otion that troublemen in general, and the troublemen who

 2   inspected the Caribou-Palermo Line in particular, received no ‘formal training on how to perform

 3   an inspection or patrol’, is contradicted by PG&E training records and testimony elicited during

 4   the grand jury proceedings.” 54

 5           Butte County’s Grand Jury investigation and review in support of PG&E’s conviction

 6   found that the “hanger holes, according to the original schematics, were 1 1/8” in diameter and the

 7   C hooks were 15/16” thick at the contact point. On other Feather River Canyon [where the

 8   Caribou-Palermo line is located] transmission lines the C hooks were the same size but the hanger

 9   holes were significantly larger.” 55 “The evidence established that the Troublemen’s lack of

10   knowledge of the different sized hanger holes contributed greatly to the failure of PG&E to

11   recognize the degree of wear on the C hook on Tower 27/222,” the People of Butte County

12   found. 56

13           PG&E disagrees with what it characterizes as “the unsupported statement that

14   troublemen’s lack of knowledge of size differences in working eyes “contributed greatly” to the

15   failure to identify and replace the C-hook on Tower :27/222.” 57 The “working eyes” would be

16   seen in the hanger holes on which a C-hook swings to support the insulator that attaches to other

17   components to keep the electrical lines aloft and away from the steel tower or other components

18   that could cause a fire. PG&E fails to explain the basis for its disagreement.

19           PG&E also denies the following statements in the People’s Statement of Facts relevant to

20   inspection, training and maintenance of the Caribou-Palermo line that contributed to the Camp

21   Fire:

22           “The evidence established that, despite the lofty goals of the originators of the
             troubleman position, and the designation of QCR by PG&E, by 2007 the
23           inspections and patrols of the Caribou-Palermo line were being conducted by
             inexperienced, untrained and unqualified troublemen. Both of the Detailed Ground
24
             Inspections (2009 and 2014) and seven of the ten Annual Air Patrols on the Caribou
25
     53
26      ECF 1232, PG&E’S RESPONSE TO PEOPLE’S STATEMENT OF FACTS supra note 1, at 6.
     54
        ECF 1232, Id. at 7.
27   55
        Id.
     56
        Id.
28   57
        Id. at 30.
                                           24
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE           CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 25 of 42



 1           Palermo were completed by troubleman [sic] who had little or no prior transmission
             experience, and no formal training on performing inspections and patrols. This is
 2           contrary to the third Revision of the ETPM which requires that the ‘QCRs must be
             thoroughly familiar with all of the facilities, equipment, safety rules and procedures
 3
             associated with the facilities and equipment.’ . . . . The majority of the troubleman
 4           [sic] sent to inspect and patrol the Caribou-Palermo line had no idea what the C
             hooks and hanger holes were supposed to look like. Because of their lack of
 5           knowledge, experience, and training, the troubleman [sic] could not have been
             expected to identify the wear. The overwhelming evidence clearly established that
 6           troublemen and linemen inspecting and patrolling the Caribou-Palermo line did not
             meet the standards established in the ETPM.” 58
 7

 8           PG&E states its “records confirm that the troublemen who patrolled and inspected the

 9   Caribou-Palermo Line had received formal training in inspections.” 59 PG&E’s denial does not

10   explain whether argues that the training and records it supplied to troublemen demonstrate that

11   PG&E provided its staff with reliable information and records that describe how the hanger and C-

12   hook should interact in the working eyes. Neither does PG&E argue against the causal importance

13   of the interaction between the hanger and the C-hook, including their rub and fit, to the Camp Fire.

14           PG&E states it “does not have sufficient information to admit or deny that a PG&E

15   troubleman who worked in the Feather River Canyon between 1987 and 1995 “established the

16   Caribou-Palermo line was considered a ‘Class B Circuit’” and, as a result, was “required to be

17   patrolled three times each year.” 60 PG&E states it “has not identified any documents from that

18   period that support the troubleman’s assessment of the Caribou-Palermo Line as a Class B Circuit

19   or otherwise permit a determination that the line was so classified.” 61

20           PG&E admits that it does not have sufficient information to admit or deny the accuracy of

21   the following statement relevant to transmission hardware, inspection, operation and maintenance:

22           “Former PG&E Transmission Line Supervisors from 1987 noted the checklist
             inclusion of ‘worn hardware’ was a result of a 1987 PG&E Laboratory Test Report
23           documenting a worn C hook and hanger hole from a Bay Area transmission tower.
             Photos of the worn C hooks and holes were distributed to troublemen in all of the
24           PG&E regions for training purposes, and inspection of C hooks and hanger holes
25

26
     58
        Id. at 7-8.
27   59
        Id. at 8.
     60
        Id. at 4.
28   61
        Id.
                                                         25
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE           CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 26 of 42



 1          was made a specific priority during inspections/ patrol.” 62

 2          PG&E states it “does not appear that any documents corroborating this testimony were
 3   presented to the grand jury” and PG&E argues it “cannot independently verify the accuracy of the
 4   statement given the passage of time.” 63 PG&E’s admissions do not excuse its record-keeping and
 5   maintenance failures for aging lines and equipment it continues to operate.
 6          PG&E denies that “[t]here is no record of any climbing inspections . . . conducted on the
 7   Caribou-Big Bend section of the [Caribou-Palermo 115 kV] transmission line.” 64 PG&E states its
 8   “records produced to the grand jury indicate that more than 30 of the 80 Caribou-Palermo towers
 9   subject to climbing inspections before the Camp Fire were on the Caribou-Big Bend section of the
10   line. Moreover, in March 2010, PG&E personnel conducted climbing inspections of the 10 towers
11   identified for relocation, all of which are on the Caribou-Big Bend section.” 65 PG&E represents
12   that “[a]t least five infrared patrols were conducted after the Rock Fire in September 2008,
13   including one that occurred less than three weeks after the Rock Fire” and that it “produced to the
14   Grand Jury an October 6, 2008 Electric Event Report concerning the Rock Fire.” 66
15          PG&E admits that, “in October 2016, a contractor aloft Tower 11/99 nearly lost his footing
16   when a corroded J-hook broke” which “was used to connect flat bracing to the tower leg.” 67
17   “PG&E denies that it had a “practice” of not inspecting equipment on similar towers after an
18   equipment failure.” 68 PG&E states its “records show that PG&E investigated the incident and sent
19   an alert to employees advising them to exercise caution when working on or near towers fitted
20   with J-hook hardware and to take “[s]pecial care to inspect the condition of the hardware prior to
21   applying force.”” 69
22

23

24   62
        Id.
     63
25      Id. at 5.
     64
        Id. at 13 (citing People’s Statement of Facts at 39).
     65
26      Id.
     66
        Id. at 12.
27   67
        Id. at 13.
     68
        Id. (citing People’s Statement of Facts at 38).
28   69
        Id.
                                                        26
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE         CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 27 of 42



 1          PG&E stated that it “does not have sufficient information to admit or deny the following

 2   statements:

 3          “One former troubleman admitted he did not like flying the Feather River Canyon
            transmission lines and, whenever possible, assigned an available lineman to
 4          complete the routine air patrols. According to the former troubleman, after the
            lineman completed the air patrol the troubleman would use the lineman’s notes to
 5
            complete the patrol report and submit the report as if the former troubleman had
 6          personally completed the patrol.” Based on review of the grand jury transcripts,
            PG&E cannot identify the paraphrased testimony of the former troubleman in
 7          question. Absent further investigation and without details sufficient to identify the
            records at issue, PG&E cannot admit or deny the accuracy of the former
 8          troubleman’s account. 70
 9

10          PG&E states it “does not have sufficient information to admit or deny that a “recently

11   retired troubleman” who conducted aerial patrols “was only confirming the structures and

12   components were ‘standing upright.’” 71 PG&E contends that “[b]ased on review of the grand jury
     transcripts, PG&E cannot identify the paraphrased testimony.” 72
13
            Based on its review of the Butte County Grand Jury transcript, “PG&E denies the accuracy
14
     of the following paraphrase of the testimony of a former Maintenance & Construction engineer:
15
            “When asked about these emails, the former M&C Engineer denied he was
16
            instructed to find ways to capitalize the money already spent and asserted that he
17          was lying in the emails in order to get necessary work done quickly. As to the 2013
            and 2014 emails, he stated the recipient of the emails, the Transmission Line
18          Supervisor at Table Mountain Headquarters, distrusted engineers, so he lied and
            put blame on Asset Management in order to avoid argument. When asked about the
19          2016 email, which was directed to an engineer in Asset Management, the former
20          M&C Engineer replied that the Sr. Director of Transmission Asset Management
            was not involved in the project and he invoked the name of the Sr. Director of
21          Transmission Asset Management to speed up the process. This person is the same
            former M&C Engineer who wrote the original AA and the approved AA and now
22          claims that his description of the condition of the relevant Caribou-Palermo line
            structures and conductor was unsupported and exaggerated for the purpose of
23          securing funding for the project.” 73
24

25

26
     70
        Id. at 15.
27   71
        Id.
     72
        Id.
28   73
        Id. at 21 (citing People’s Statement of Facts at 57).
                                                        27
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE         CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 28 of 42



 1             PG&E’s denial emphasizes the importance of access to the Grand Jury transcripts for the

 2   parties before this Court and the need for this Court to monitor and put restraints on PG&E’s use

 3   of the maintenance and operation budgets approved by FERC and the CPUC.

 4             PG&E’s denials are in large part based on its analysis of Grand Jury material that PG&E

 5   seeks to keep secret. While relying on the Grand Jury material more than 13 times before this

 6   Court, PG&E is actively pursuing litigation to keep the Butte County Grand Jury material

 7   confidential. This Court should not consider or give weight to PG&E’s statements based on the

 8   Butte County Grand Jury material until the Court and the parties to PG&E’s probation including

 9   Amici have an opportunity to review and comment on the relevance of that material to PG&E’s

10   probation.

11             G. PG&E’s Response to the Butte County Statement of Facts and Analysis of the
               Butte County Grand Jury Materials Highlight the Danger of Allowing PG&E to
12             Assume only Equipment Age and Date of Installation in Lieu of Records
13
               PG&E states before the Camp Fire, “C-hook wear was not a commonly reported failure
14
     mode and failures of C-hooks in the field were relatively rare.” 74 PG&E contends that “Before the
15
     Camp Fire, PG&E administered training to troublemen through a combination of on-the-job
16
     learning and formal educational modules that included exemplar photographs of conditions to be
17
     identified and reported.” 75 PG&E does not state that those “exemplar photographs” included
18
     photos of the C-hooks and their fit to hanger plates or insulator cables. PG&E’s contestation of
19
     facts regarding its Troubleman Training and inspection process underscores the importance of
20
     requiring records of PG&E’s equipment. Such records are essential to developing training and
21
     inspection processes informed by information about how equipment should wear and the
22
     interaction of equipment with other components and environmental factors such as wind.
23
               PG&E denies that “even if the troublemen had looked at the C hooks and hanger holes,
24
     without knowledge as to their respective sizes, the troublemen would not have been able to assess
25

26

27
     74
          Id. at 6.
28   75
          Id. at 6-7.
                                                         28
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE         CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 29 of 42



 1   wear,” and contends “[t]hat statement lacks a basis in the evidence.” 76 PG&E does not specify

 2   what type of evidence is missing to support this conclusion. Neither does PG&E’s denial negate

 3   the importance of documentation regarding the size of equipment and the interaction between

 4   components including their fit. PG&E acknowledges the importance of information and training

 5   about the interaction of components through its admission that “[a]ccording to the email string a

 6   PG&E Engineer correctly surmised that this wear was ‘probably caused by years of rubbing

 7   between the c-hook and the plate.’” 77

 8           The Joint Proposal’s Asset Age Conditions suggest that PG&E could assume equipment

 9   age and dates of installation where it cannot find records based on a reasonable search. This

10   proposal would not provide information about different sized hanger holes and the relative fit

11   between C-hooks and hanger holes, information vital to inspectors and maintenance. Inspectors

12   need equipment specifications (including schematics and drawings of how equipment should be

13   connected) to identify when the installed equipment falls outside of safe conditions. PG&E

14   represents to this Court that it is “overhauling its inspection process[.]” 78 Two-dimensional

15   assumptions about age and installation dates in lieu of records are a deficient basis for inspection,

16   training, or safety.

17               H. Information on Equipment, Material, Size, Type, Fit between Components,
                 and Work is Necessary to Protect Public Safety
18
             The Joint Proposal would not require PG&E to find or state reliable information about the
19
     material from which equipment is made. Is equipment such as a C-hook made of brass, an alloy,
20
     or another metal? This information is critical to evaluating the equipment’s condition. Equipment
21
     made out of brass, an alloy of copper and zinc, may wear differently than equipment made from
22
     copper. Metal on metal friction and fatigue will vary based on the composition of the metal and be
23

24

25

26
     76
        Id. at 16 (citing ECF 1220-1, PEOPLE’S STATEMENT OF FACTUAL BASIS IN SUPPORT
27   OF THE PLEAS AND SENTENCING STATEMENT, July 1, 2020, p. 44, n. 89.)
     77
        Id. at 35.
28   78
        ECF 1232, PG&E’S RESPONSE TO PEOPLE’S STATEMENT OF FACTS supra note 1, at 1.
                                                  29
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE           CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 30 of 42



 1   affected by conditions such as wind and load. Lack of information on equipment composition

 2   leaves inspectors to guess and may lead to inconsistent and faulty analysis.

 3          The FBI’s Metallurgy Unit analysis of the C hooks, transposition arms, and hanger plate

 4   holes from Towers 27/222 (where the Camp Fire originated) and 24/199 (a tower inspected

 5   following the Camp Fire) detected wear on the C hooks and hanger holes. The FBI found different

 6   materials used for C hooks, corresponding with varying levels of hardness, to connect insulator

 7   arrays on the Caribou-Palermo line. 79 The People’s Statement reported that the “broken left phase

 8   C hook from Tower 27/222 and the most worn right phase C hook from Tower 24/199 were

 9   determined to be malleable cast iron. The least worn C hooks from Towers 27/222 and 24/199

10   were determined to be forged, plain carbon steel.” 80

11          The FBI tested for hardness the “broken C hook from Tower 27/222, the most worn hook

12   from Tower 24/199.” 81 The FBI’s testing “determined there was a significant difference in

13   hardness between the most worn malleable cast iron hooks, and the least worn forged plain carbon

14   steel hook.” 82 The FBI also examined the “transposition arms and the bolted on hanger brackets”

15   and found they were “made of galvanized plain carbon steel.” 83

16          The FBI’s metallurgist “determined that as a result of rotational body on body wear, the

17   edge of the hanger holes had cut a channel into the C hooks and the C hooks had worn away the

18   bottom of the hanger holes elongating the holes.” 84 The FBI Metallurgist observed “the channeling

19   of the right phase C hook from Tower 24/199 showed a distinct change in angle” and testified that

20   it “could have been caused by shortening of the jumper conductor which changed the position and

21   angle of the insulator string attached to the C hook.” 85

22

23

24   79
        ECF 1220-1. PEOPLE’S STATEMENT OF FACTUAL BASIS IN SUPPORT OF THE PLEAS
25   AND SENTENCING STATEMENT, supra note 17, at 30.
     80
        Id.
     81
26      Id.
     82
        Id.
27   83
        Id.
     84
        Id. at 15.
28   85
        Id.
                                           30
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE         CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 31 of 42



 1          PG&E admitted that “C-hooks and hanger plates removed from Towers :27/222, :20/160,

 2   :24/199 and :35/281 were worn.” 86 Similarly, “PG&E admits that it does not have records of work

 3   done on the jumper conductor on Tower :24/199 to ‘shorten[ it] and splice[ it] together using a

 4   parallel groove connector’, (SOFB at 19), and PG&E therefore lacks sufficient information to

 5   admit or deny that any such work was done.” 87

 6          PG&E also admitted “that hanger brackets were added to the transposition runner arms of

 7   Towers :27/222 and :24/199 and that it is reasonable to infer they were added to address wear

 8   observed on the original hanger plates.” 88 “PG&E acknowledges that whoever did this work likely

 9   would have been aware of material loss on the original hanger plates. PG&E admits that it was

10   unable to locate any records of when, why and by whom the hanger brackets were installed.” 89

11   PG&E’s admissions underscore the importance of retaining records about material, wear, and

12   work done on transmission and distribution lines. Such information is necessary to understand

13   equipment condition and the interaction of each component with others in the system.

14          The People’s Statement found that when the C hook on Tower 27/222 failed, it caused the

15   insulator string connected to the jumper conductor to make contact with the steel tower structure. 90

16   “The ensuing electrical arcing between the jumper conductor and steel tower structure caused the

17   aluminum strands of the conductor to melt as well as a portion of the steel tower structure.” 91

18   “Aluminum melts at approximately 1200 degrees Fahrenheit, steel melts at approximately 2700

19   degrees Fahrenheit. The electrical engineer estimated the temperature of the electrical arc between

20   the conductor and the steel structure between 5,000- and 10,000-degrees Fahrenheit.” 92 The

21   relative melting points of metals and the interaction highlight the importance of knowing more

22   than age and date of installation to protect public safety.

23

24
     86
25      ECF 1232, PG&E’S RESPONSE TO PEOPLE’S STATEMENT OF FACTS supra note 1, at 3.
     87
        Id.
     88
26      Id. at 8.
     89
        Id.
27   90
        ECF 1220-1, supra note 17, at 4.
     91
        Id.
28   92
        Id.
                                           31
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE          CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 32 of 42



 1           PG&E admits that the “[g]reatest risk of failure in transmission conductors is thought to be

 2   with the oldest steel reinforced conductors,” an assessment based on the 2010 Quanta Report 93

 3   “Steel reinforced conductor has a solid steel core to increase the strength of the conductor. The

 4   conductor on Tower 27/222 was steel reinforced,” the People’s Statement of Facts explained. 94

 5   PG&E’s admission recognizes the importance of reliable information about the material that

 6   composes equipment including conductors and all parts of a transmission and distribution system,

 7   as the material affects safety and risk of failure.

 8           The CPUC’s Camp Fire investigation found that “[c]onductor type and size may influence

 9   the susceptibility of a line to motion that could affect cold-end hardware.” 95 The CPUC’s Safety

10   and Enforcement Division (SED) explained:

11           [C]onductors with greater diameter (greater cross-sectional area) and/or reduced
             weight are more susceptible to vibration and galloping. Susceptibility to wind-
12           induced conductor motion increases with conductor diameter and decreases with
             conductor weight. Therefore, differences in conductor type could result in one line
13           experiencing conductor motion under a given set of environmental conditions
             (wind, precipitation, temperature, etc.), while a parallel line in the same location
14           and environmental conditions may not. 96

15           The CPUC’s analysis indicates that information about asset age and date of installation

16   would be insufficient to provide guidance about equipment size and type that affects performance

17   during weather conditions such as wind that may increase fire risk. The FBI Metallurgical Lab’s

18   analysis illustrates that information about the composition of equipment including the metals and

19   materials from which equipment is critical to predicting equipment’s useful life and analyzing

20   wear including metal on metal, body on body wear.

21           Records about PG&E work including line changes, replacement, or shortening are also

22   critical to analyzing the interaction of such work with transmission or distribution towers and

23   equipment. The Joint Proposal’s suggestion that PG&E should be allowed to make conservative

24

25
     93
26      ECF 1232 supra note 1, at 35 (citing 12201-1, supra note 17, at 85-86).
     94
        ECF 1220-1, supra note 17, at 86.
27   95
        CPUC, Appendix A, SED Incident Investigation Report for 2018 Camp Fire with Attachments
     (I. 19-06-015), CAMP-0595, p. 45.
28   96
        Id.
                                                     32
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE          CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 33 of 42



 1   assumptions about only equipment age and installation date would be insufficient to train

 2   inspectors to detect wear and conditions that require proactive replacement. Neither would this

 3   proposal support training, inspection, and analysis of equipment or evaluation of PG&E’s

 4   compliance with safety standards.

 5               I. The Joint Proposal Would Support “Run to Failure”

 6           PG&E denies the conclusion of the People of Butte County “based on isolated uses of the

 7   phrases “run to failure’ and ‘run to maintenance[,]’ that “PG&E was employing a run to failure

 8   strategy on the entirety of the Caribou-Big Bend section of the Caribou-Palermo line.” 97”

 9   Additionally, “PG&E denies any implication in the Statement of Factual Basis that it intentionally

10   allowed C-hooks or hanger plates to remain in place on transmission towers until those

11   components broke or otherwise failed.” 98

12           PG&E’s Wildfire Safety Mitigation Plan stated that it adopts a “run to condition” policy

13   for “assets with lower risk of catastrophic wildfire (including cross arms, insulators, voltage

14   regulation, protective equipment, transformers and switching equipment). 99 PG&E states it

15   employs a “Proactive replacement” approach for assets it describes as posing “a high risk of

16   catastrophic wildfire if they fail (conductor, pole, and fuses and surge arresters that cause sparks

17   and potential ignition).” 100

18           PG&E’s “run to condition” policy risks running to failure and fire danger. Cold-end

19   hardware such as C-hooks that failed during the Camp Fire, may be included in the categories of

20   equipment PG&E will allow to “run to condition” without full documentation of what that

21   condition should be. The jumper cable and its fasteners implicated during the Kincade Fire, may

22   also fall within the class of equipment PG&E would allow to “run to condition” regardless of age,

23   useful life, exposure to wind, sway, population or evacuation risks.

24

25   97
        ECF 1232, supra note 1, at 24 (citing ECF 1220-1, supra note 17, at 67).
     98
26      Id.
     99
        CPUC, Wildfire Safety Division Action Statement on Pacific Gas and Electric Company’s 2020
27   Wildfire Mitigation Plan, p. 37, June 11, 2020,
     https://docs.cpuc.ca.gov/PublishedDocs/Published/G000/M340/K895/340895473.PDF.
28   100
         Id.
                                                     33
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE           CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 34 of 42



 1          The Joint Proposal would not yield sufficient information to prevent a run to failure

 2   strategy. PG&E’s proposal to “run to condition” depends on PG&E, all of its workers, inspectors,

 3   contractors, and its regulators including the CPUC, FERC, the monitor, the DOJ, and this Court

 4   understanding what the “condition” is that requires action.

 5          V.       Transmission Inspection Program Condition

 6                   A. Joint Proposal Regarding PG&E’s Transmission Asset Inspections
                        Program
 7
            The Joint Proposal recommends that PG&E shall, by the end of 2020, supplement its
 8
     transmission asset inspections program to include the following measures:
 9

10          (1) hire a crew of in-house and/or contract inspectors, independent from inspectors
            conducting transmission inspections, to oversee in the field transmission
11          inspections while they are being conducted;
12
            (2) going forward, and subject to CAISO clearances and/or other external
13          dependencies, revise the material loss threshold for the replacement of cold-end
            hardware (including C hooks and hanger plates) in High Fire-Threat Districts to
14          create a 90-day replacement requirement for such hardware with an observed
            material loss approaching 50%; and
15

16          (3) make the prior two years of inspection reports available to transmission post-
            inspection review teams starting in 2021, and one year of inspection reports
17          available in 2020.

18          Regarding Joint Proposal 1, more specificity is needed regarding the size of the “crew”
19   PG&E is to hire. More clarity is needed as to who has authority when there is a conflict between
20   the inspector overseers and the inspectors. An in-house inspector oversight crew with access to
21   PG&E’s supervisory chain and Board of Directors would create the best opportunity for
22   accountability in the inspection process and resolution of any conflicts.
23   ///
24   ///
25   ///
26   ///
27   ///
28
                                                         34
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE        CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 35 of 42



 1                    B. The Proposal for a 90-day Replacement Schedule for Cold-end Hardware
                         with an Observed Material Loss Approaching 50% Underscores the Need
 2                       To Have Adequate Records Including Information about Material
                         Composition and Should be Adjusted to Requirement 90-day
 3
                         Replacement at 30-50% Observed Material Loss
 4
               Regarding Joint Proposal 2, the proposal to create a 90-day replacement requirement for
 5
     cold-end hardware with an observed material loss approaching 50% underscores the need to have
 6
     adequate records that include information about the material from which equipment is made. “In
 7
     order to judge material loss a troubleman would have to know what a component looked like at
 8
     100%.” 101 The People’s Statement of Fact observed in support of PG&E’s conviction in Butte
 9
     County that lack of access to records inhibited PG&E’s training and its inspection. The absence of
10
     such records contributed to PG&E’s failure to recognize the dangerously degraded condition of
11
     several C hooks and equipment on the Caribou Palermo line. Inspectors also need schematics,
12
     drawings, and records about how components such as the C hook and a hanger plate interact so
13
     they can better discern material loss. Records of conductor lines, their material, and conditions
14
     such as wind can also help to anticipate and recognize factors that accelerate material loss.
15
               Regarding the proposed 50% observed material loss threshold, PG&E’s MOTION TO
16
     RECONSIDER ORDER MODIFYING CONDITIONS OF PROBATION states “engineering and
17
     metallurgical expertise is required to assess with accuracy the remaining life of the equipment on
18
     Tower 009/081.” 102 PG&E’s argument concedes the necessity to have “engineering and
19
     metallurgical expertise” which is informed by records including knowledge about materials and
20
     metals for the relevant components.
21
               PG&E’s December 19, 2019 RESPONSE TO FOLLOW-UP QUESTIONS RE CPUC
22
     REPORT ON CAMP FIRE, FURTHER QUESTIONS TO BE ANSWERED BY PG&E BY
23
     DECEMBER 19 AND SUPPLEMENTAL QUESTION 6a cited its Electric Transmission
24
     Preventive Maintenance (“ETPM”) Manual in effect at the time of the Camp Fire to support its
25
     assessment that a “material loss of between 30% and 50% on insulators and steel structures,
26

27
     101
           ECF 1220-1, supra note 17, at 31.
28   102
           ECF 1187-1, May 13, 2020, p. 8 (citing ECF 1186, p. 11).
                                                      35
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE          CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 36 of 42



 1   including C-hooks, is a condition that should be assigned Priority Code E. Such conditions must

 2   be addressed within 12 months.” 103 ETPM provides that for insulators identified as “Worn 30 -

 3   50% material loss,” PG&E would classify and assign Priority Code E, thus requiring the condition

 4   to be addressed within 12 months. 104

 5          The Joint Proposal contemplates a 90-day replacement requirement for cold-end hardware

 6   with an observed material loss approaching 50% but does not shift the timeline for such hardware

 7   in the 30% to high 40% wear range. Neither does it define what threshold is “approaching 50%.”

 8   A worn condition of 30% or low to mid 40% may merit replacement sooner than 12 months,

 9   particularly when wind, interaction with other components, and materials used are analyzed. To

10   protect public safety and proactively avoid failure, Amici suggest that PG&E be required to

11   replace worn insulator hardware when there is an observed material loss of 30-50%.

12          Amici are concerned about the Joint Proposal’s suggestion to limit the accelerated

13   replacement rate to unspecified High Fire-Threat Districts. This proposal remains ambiguous as to

14   whether it includes both Tier 1 and Tier 2 High Fire-Threat Districts. The CPUC has also defined

15   Tree Mortality Task Force Zones which pose ignition threats due to the high number of dying

16   trees in the region. 105 The 90-day replacement timeline should apply to Tree Mortality Task Force

17   Zones and Tier 1 and Tier 2 High Fire-Threat Districts for all insulators and cold-end hardware

18   observed at 30-50% wear. As discussed above, making such an assessment accurately requires

19   records, training, and information about the components such as the metallurgy, the interaction of

20   components that results in wear, information about conductors, wind, and other information. This

21   Court must ensure that PG&E is required to produce accurate records to support assessments of

22   wear, inspection, and safe operation.

23   ///

24

25   103
         PG&E, RESPONSE TO FOLLOW-UP QUESTIONS RE CPUC REPORT ON CAMP FIRE,
26   FURTHER QUESTIONS TO BE ANSWERED BY PG&E BY DECEMBER 19 AND
     SUPPLEMENTAL QUESTION 6a, Case No. 14-CR-00175-WHA, p. 3, December 19, 2019.
27   104
         PG&E, Electric Transmission Preventive Maintenance (“ETPM”) Manual, p. 28, Nov. 20,
     2018.
28   105
         CPUC, High Fire Map, https://ia.cpuc.ca.gov/firemap/ (last visited July 13, 2020).
                                                     36
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE        CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 37 of 42



 1                    C. Proposal to Make the Prior Two Years of Inspection Reports Available to
                         Transmission Post-Inspection Review Teams Starting In 2021, And One
 2                       Year Of Inspection Reports Available in 2020
 3

 4             Amici are concerned that the time frame for inspection reports to be provided to

 5   Transmission Post-Inspection Review Teams fails to provide the review teams with enough

 6   records; the timeline is also not fast enough. One year of inspection records provided in 2020 to

 7   review teams is inadequate to assess details and trends relevant to transmission inspection. Two

 8   years of such records by 2021 also leaves inspectors with a thin folder, particularly for lines

 9   operated for 50, 75, or 100 years or more. Five years should be the minimum available to

10   inspectors on a daily basis. Amici suggest that the inspectors be given the ability to access older

11   records within 48 hours of such a request.

12             VI.    Amici Respectfully Recommend That This Court Order PG&E to Work with
                      the Monitor to Develop Training to Identify and Stop its Criminal Thinking
13

14             “PG&E admits that facts presented to the grand jury provide a sufficient factual basis for
15   PG&E’s guilty plea.” 106 Despite PG&E’s belated contestations of some of the facts in the People’s
16   Statement of Facts, PG&E admits there is a sufficient factual basis to support each element of the
17   85 felony charges of which PG&E was convicted during its probation. 107 PG&E’s criminal
18   conduct, its ongoing evasions, and its proposal to replace records and facts regarding its
19   transmission and distribution network with assumptions about age and installation date underscore
20   the urgent need for this Court to order PG&E to identify and stop its criminal thinking through
21   development of appropriate training with PG&E’s federal monitor.
22             Amici respectfully suggest this Court order PG&E to work with the monitor to adopt
23   testing and training to recognize and end criminal thinking that pervades PG&E’s corporate
24   culture. Such an order is an appropriate next step in probation condition requiring ethics training at
25   PG&E. Sadly, that ethics training did not eliminate PG&E’s criminal thinking that supported its
26

27
     106
           ECF 1232, supra note 1, at 36.
28   107
           Id.
                                                         37
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE           CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 38 of 42



 1   reckless criminal conduct. Ordering testing and training to recognize and end criminal thinking

 2   protects the public from further death and destruction resulting from PG&E-caused wildfires, and

 3   promotes PG&E’s rehabilitation consistent with the goals of 18 U.S.C. §§ 3553(a)(1) and (a)(2).

 4   Butte County found that PG&E’s conduct met the elements of Unlawfully Causing a Fire to a

 5   Structure/Forest land (Pen Code § 452(c)), a conclusion PG&E did not contest:

 6          a. PG&E set fire to, or burned, or caused the burning of a structure or forest land or

 7          property;

 8          b. PG&E did so recklessly;

 9          c. The fire burned an inhabited structure or the fire caused great bodily injury to another

10          person.

11   The definition of Recklessly for a corporation charged with Unlawfully Causing a Fire to a

12   Structure/Forest land (Pen Code § 452(c)) requires showing that:

13          a. It is aware that its actions present a substantial and unjustifiable risk of causing a fire.

14          b. It ignores that risk

15          c. Ignoring the risk is a gross deviation from what a reasonable person would have done in

16          the same situation.

17   For Involuntary Manslaughter (Pen. Code §192(b)) the legal elements require that:

18          a. PG&E had a legal duty to the decedents

19          b. PG&E failed to perform that legal duty;

20          c. PG&E’s failure was criminally negligent;

21          d. PG&E’s failure caused the death of decedents

22   The Definition of Criminal Negligence for Involuntary Manslaughter under California Law

23   requires:

24          a. Criminal negligence involves more than ordinary carelessness, inattention, or mistake in

25          judgment. A corporation acts with criminal negligence when:

26          i. It acts in a reckless way that creates a high risk of death or great bodily injury;

27          ii. A reasonable person would have known that acting in that way would create such a risk.

28
                                                         38
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE             CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 39 of 42



 1          PG&E “does not dispute the recitation of elements of offenses” that supported its Butte

 2   County conviction and plea. 108 Neither does PG&E contest that it had a legal duty that supports

 3   these counts, specifically the duty for safe, reliable service with adequate facilities under CA PU

 4   Code 451. 109 PG&E also has a legal duty under CA PU Code 8386, which requires that “Each

 5   electrical corporation shall construct, maintain, and operate its electrical lines and equipment in a

 6   manner that will minimize the risk of catastrophic wildfire posed by those electrical lines and

 7   equipment.”

 8          PG&E’s probation required that within “six months of the date of the Judgment, PG&E

 9   shall develop and submit to the Court an effective compliance and ethics program consistent with

10   §8B2.1 (Effective Compliance and Ethics Program).” 110 Criminal thinking that leads to criminal

11   conduct undermines ethics, public safety, and the rehabilitation of the convicted party under

12   probation.

13          PG&E’s crimes are not mere torts where PG&E’s negligence resulted in harm. PG&E has

14   been convicted of multiple felonies including obstruction of an NTSB investigation, and 85

15   felonies that resulted in the death of 84 people and injured a firefighter in the Camp Fire.

16   Recklessness is an element of both Involuntary Manslaughter and Unlawfully Starting a Fire.

17   These crimes require an element of intent represented in awareness of the risk that certain conduct

18   would unlawfully start a fire, or criminal negligence that a reasonable person would have known

19   would create such a risk of involuntary manslaughter.

20          To address the roots of PG&E’s repeated crimes and failures, Amici respectfully

21   recommend this Court order PG&E to work with the monitor to develop training to identify and

22   stop its criminal thinking. Such an order will enhance respect for law and protect the safety of all

23   Californians affected by PG&E’s pattern of criminal conduct.

24

25   108
         ECF 1232. PG&E’S RESPONSE TO PEOPLE’S STATEMENT OF FACTS supra note 1, at 34.
     109
26       Id. at 35.
     110
         United States v. PG&E, Criminal Minutes, Case No.: 14-cr-00175-TEH-1, Jan. 26, 2017; U.S.
27   Dept. of Justice, PG&E Ordered To Develop Compliance And Ethics Program As Part Of Its
     Sentence For Engaging In Criminal Conduct, Jan. 26, 2017, https://www.justice.gov/usao-
28
     ndca/pr/pge-ordered-develop-compliance-and-ethics-program-part-its-sentence-engaging-criminal.
                                                    39
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE           CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 40 of 42



 1          Were an individual convicted for the same crime of obstructing the NTSB’s investigation

 2   and violating probation, the Court could have ordered that defendant to take a federal Post

 3   Conviction Risk Assessment of their criminal thinking, when sentenced in 2017. 111 That convict

 4   would have received training years ago to recognize and break patterns of criminal thinking. Butte

 5   County reported that the “inability to determine who made decisions and upon what those

 6   decisions were based, frustrated efforts to identify individuals potentially personally liable for

 7   policies that lead to the conditions which caused the Camp Fire.” 112 PG&E contends that it

 8   cooperated with the Butte County Grand Jury investigation and provided documentation. 113

 9   PG&E’s defense does not address the fact that its corporate conduct led to decisions by both

10   individuals and the corporation that led to the death of 84 people in Butte County and injured a

11   firefighter due to PG&E’s unlawful fire start.

12          Bold steps must be taken to identify and stop PG&E’s criminal thinking that fuels its

13   criminal conduct. Amici respectfully urge this Court to order testing and training to identify and

14   stop criminal thinking at PG&E as an extension of the ethics training this Court required.

15          VII.     Summary of Recommendations by Amici Regarding the Modification of
                     PG&E’s Probation Conditions Following PG&E’s Commission of
16                   84 Counts of Involuntary Manslaughter, One County of Unlawful Fire Start,
                     and Causing other Fires While on Federal Probation
17

18          Amici respectfully suggest that in lieu of approving the Joint Proposal, this Court should

19   require PG&E to submit a list of electrical lines, categories, ages, or types of equipment for which

20   it has no traceable, verifiable records. Once PG&E submits such a list to this Court and the parties

21   to PG&E’s probation proceeding including Amici, this Court should give parties the opportunity to

22   comment on the next appropriate steps. If no records exist, this Court should consider directing

23   PG&E to test or replace equipment--a step the NTSB and CPUC required for PG&E’s natural gas

24

25   111
         United States Court, Post Conviction Risk Assessment (PCRA),
26   https://www.uscourts.gov/services-forms/probation-and-pretrial-services/supervision/post-
     conviction-risk-assessment (last visited June 14, 2020).
27   112
         ECF 1220-1, supra note 17, at 46-47.
     113
         ECF 1232, PG&E’S RESPONSE TO PEOPLE’S STATEMENT OF FACTS supra note 1, at 17-
28
     18.
                                                       40
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE           CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 41 of 42



 1   pipelines for which PG&E could not produce traceable, verifiable records. 114

 2             PG&E’s citation to the Butte County Grand Jury materials 13 times in its response to the

 3   People’s Statement of Fact underscores the importance of this Court and the parties before it

 4   including Amici having access to those materials which PG&E has sought to seal. Amici

 5   respectfully recommend that this Court order PG&E to provide access to the Butte County Grand

 6   Jury materials in its possession including all materials and exhibits to this Court and all parties in

 7   this proceeding including Amici. With respect, Amici recommend this Court not consider or give

 8   weight to PG&E’s statements based on the Butte County Grand Jury material until the Court and

 9   the parties to PG&E’s probation including Amici have an opportunity to review and comment on

10   the relevance of that material to PG&E’s probation.

11             As discussed in Amici’s brief (ECF 1228, pp. 15-16), Amici respectfully suggest that this

12   Court order PG&E to file a statement with this Court identifying each finding of fact or conclusion

13   of law it admits or denies in CPUC Decision 20-05-019 regarding the CPUC investigation into the

14   2017 Wine Country Fires and the 2018 Camp Fire. Such an order would develop a factual

15   predicate for probation modification or extension. PG&E’s denial of many portions of the

16   People’s Statement of Facts, its admission of some of those facts, and its admission that there were

17   sufficient facts to supports PG&E’s guilty plea highlights the need to understand the facts behind

18   PG&E’s criminal conduct. This factual predicate would be critical to modifying PG&E’s criminal

19   probation terms.

20             As discussed in Amici’s brief filed (ECF 1228, p. 13), Amici respectfully suggest this Court

21   extend PG&E’s probation due to its massive violations of its probation conditions and felonies

22   committed while on probation. When evaluating whether to extend or revoke probation sentence, a

23   federal Court stands empowered to modify, reduce, or enlarge the conditions of probation at any

24   time prior to the expiration or termination of the term of probation, as allowed under the Federal

25   Rules of Criminal Procedure. 18 USCS § 3563(c). The law requires that as an explicit condition of

26   a probation sentence for a felony, a misdemeanor, or an infraction federal Courts must proscribe a

27

28   114
           See CPUC Decision 11-06-017, supra note 9, at 18.
                                                     41
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE            CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1236 Filed 07/16/20 Page 42 of 42



 1   defendant from committing another federal, state, or local crime during the term of probation. 18

 2   USCS § 3563. PG&E’s commission of 85 felonies while on probation resulted in the deaths of 84

 3   people in the Camp Fire and seriously injured a firefighter. PG&E’s colossal violation of its

 4   probation cries for an extension of its probation term to stop its criminal thinking and conduct.

 5          Amici request the opportunity for additional briefing on what this Court should order to

 6   ensure that operation and maintenance funds approved by the CPUC and FERC are appropriately

 7   spent to protect public safety and prevent the commission of additional crimes by PG&E. As

 8   discussed in Amici’s brief (ECF 1228, p. 21), Amici respectfully suggest that Judge Alsup order

 9   that the operation and expense budgets approved by the CPUC and FERC be “locked down” to

10   prevent PG&E from shifting those funds to bonuses and other types of expenditures. A budget

11   lock down is appropriate to ensure that PG&E is not incentivized or allowed to divert to PG&E

12   profits any “savings” from spending less than budgeted. Amici respectfully suggest that this Court

13   require the monitor in this probation case to conduct the audits and activities necessary to ensure

14   that PG&E’s expense and operations budget are not diverted to profits, particularly for record-

15   keeping, inspection, vegetation management, and maintenance activities.

16                                           Respectfully submitted,

17                                           AGUIRRE & SEVERSON, LLP
18
     Dated: July 16, 2020                    /s/Michael J. Aguirre
19                                           Michael J. Aguirre, Esq.
                                             /s/Maria C. Severson
20                                           Maria C. Severson, Esq.
                                             Attorneys for Amici Petitioners
21                                           Alex Cannara and Gene A. Nelson
22
                                             CATHERINE J. KISSEE-SANDOVAL,
23   Dated: July 16, 2020                    /s/ Catherine Janet Kissée-Sandovál
                                             Co-counsel for Amici Alex Cannara and Gene A. Nelson
24

25

26

27

28
                                                         42
      AMICIUS BRIEF, COMMENTS IN OPPOSITION TO THE PROBATION CONDITIONS
      SUGGESTED BY PG&E, THE FEDERAL MONITOR, AND THE U.S. DEPT. OF JUSTICE          CASE NO. CR 14-0175 WHA
